DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed April 28 2022 have been fully considered but they are not persuasive
Regarding Claim Rejections 35 U.S.C. § 103.
Independent Claims 1, 20, 34, and 39
The applicant argues that neither Jiang nor Grant nor Davydov nor Zhou ‘610  teaches “receiving a medium access control (MAC) layer control message from a network entity base station that indicates, for a plurality of component carriers configured for the UE, one or more of: an active transmission configuration indicator state, a set of active transmission configuration indicator states, or a spatial relation reference signal identifier”
Jiang teaches a message indicating, for a plurality of component carriers, an active transmission configuration indicator state, but this is not a MAC layer message.
Grant teaches MAC layer messages indicating, for a component carrier, an active transmission configuration indicator state (Fig. 8 Para 76) but this is for a single component carrier
However, Venugopal et. al. (US 20200314829 A1) discloses receiving a medium access control (MAC) layer control message from a network entity (Fig. 4 402 404 414  420 Para 75) that indicates, for a plurality of component carriers configured for the UE, one or more of: an active transmission configuration indicator state, a set of active transmission configuration indicator states, or a spatial relation reference signal identifier (Para 77).  Therefore, the examiner has rejected the independent claim 1, 20, 34 and 39 over Venugopal in view of Grant.
The examiner notes also that Zhou ‘729 also discloses  a medium access control (MAC) layer control message from a network entity base station that indicates, for a plurality of component carriers configured for the UE, one or more of: an active transmission configuration indicator state and a set of active transmission configuration indicator states (Fig. 8 808 Fig. 9 908 Para 88 and 89)
The examiner further notes that both Venugopal and Zhou ‘729 share a common assignee and two common inventors with the instant application.  Therefore, these references may be overcome by
(1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); 
(2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); 
or 
(3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement
The examiner believes that the applicant can probably overcome the Venugopal and Zhou ‘729 in one of the three ways stated above.

However, for the reasons given above, at this time, independent claims 1, 20, 34, and 39 are not yet in condition for allowance
Dependent Claims 3—5, 10, 14, 15, 19, 22-24, 36-38, and 41-43
For the reasons given above, and for further reasons given below, dependent claims 3—5, 10, 14, 15, 19, 22-24, 36-38, and 41-43
Allowable Subject Matter
Claims 2, 21, 35 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 27-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Objections
Claims 4, 23, 37 and 42 objected to because of the following informalities: the claims recite “quasi-located.”   Perhaps this should be “quasi-colocated,” because this is the usual term in the art.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 20, 22-24, 34, 36-39 and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Venugopal et. al. (US 20200314829 A1) in view of Grant et. al. (US 2020/0351069 A1).
The disclosure of Venugopal finds support at US 62/826,810 Fig. 4 Fig. 9 Para 58-64, 69-71 and 81-83
The applied reference has a common assignee and two common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding Claim 1, Venugopal discloses a method for wireless communications at a user equipment (UE) (Fig. 4 402 404 414 418 420 422 Para 60-70 and 75-77), comprising:
receiving a medium access control (MAC) layer control message from a network entity (Fig. 4 402 404 414  420 Para 75 “the base station 402 may transit the single update message 414 to the UE 404. The single update message 414 may be a MAC-CE” where “base station” corresponds to network entity and “MAC Control Element (MAC-CE)” corresponds to a MAC layer control message) that indicates, for a plurality of component carriers configured for the UE, one or more of: an active transmission configuration indicator state, a set of active transmission configuration indicator states, or a spatial relation reference signal identifier (Para 77 “In some aspects, the UE 404 may receive, from the base station 402, a TCI state or QCL update 418 comprising an update of at least one of the TCI states or QCL assumption in association with at least one of the plurality of CCs…The update 418 may be associated with update message 414” where Transmission Configuration Indicator (TCI) state” corresponds to active transmission configuration indicator state, “TCI states” corresponds to a set of active transmission configuration indicators, and where “at least one of the plurality of Component Carriers (CCs)” corresponds to a plurality of component carriers configured for the UE);
determining a communication configuration for the plurality of component carriers based at least in part on the MAC layer control message (Fig. 4 422 Para 76 77 the “TCI states” correspond to a communication configuration); and
Grant discloses something Venugopal does not explicitly disclose: performing or receiving a transmission based at least in part on the communication configuration (Para 15 “a transmission configuration indicator (TCI) that informs the UE which transmit beam is used so that it can adjust its receive beam accordingly” where “receive” corresponds to receiving a transmission and where “TCI” corresponds to a communications configuration)
Therefore it would have been obvious to one skilled in the art at the time the claimed invention was effectively filed to receive a MAC layer control message from a network entity that indicates, for a plurality of component carriers configured for the UE, one or more of: an active transmission configuration indicator state, a set of active transmission configuration indicator states, or a spatial relation reference signal identifier; determine a communication configuration for the plurality of component carriers based at least in part on the MAC layer control message; and perform or receive a transmission using the plurality of component carriers based at least in part on the communication configuration.  The motivation is to handle mobility between beams at millimeter wave (mmW) frequencies as taught by Grant (Para 15).
Regarding Claim 3, Venugopal discloses a control message may be a MAC layer control message (Para 75)
Grant discloses receiving an indication of the plurality of component carriers or a set of bandwidth part component carrier pairs for configuration according to the active transmission configuration indicator state, the set of active transmission configuration indicator states, or the spatial relation reference signal identifier, wherein the indication is separate from the control message (Fig. 12 1210 1220 Para 61 “Resource IDi: This field contains an identifier of the resource used for spatial relationship derivation for SRS resource i” where the “spatial relationship Sounding Reference Signal (SRS) identifier” corresponds to spatial relation reference signal identifier Para 86-88 “The further control message can also include, for each particular RS resource of the identified RS resources, an indication of the particular RS resource's spatial relation with a further resource that is not associated with the particular BWP of the particular CC… the further resource can be associated with one or more of the following: a further CC that is different from the particular CC” where the “further control message” corresponds to indication is separate from the control message and where “more than one further Component Carriers (CCs)” corresponds to plurality of component carriers.)
Regarding Claim 4, Venugopal discloses reporting, to the network entity base station, a group of component carriers or a set of bandwidth part component carrier pairs configured for the UE that are spatially quasi-located, wherein the group of component carriers or the set of bandwidth part component carrier pairs comprises the plurality of component carriers (Fig. 4 410 412 Para 63 “The UE 404 may be configured to construct a message 410 associated with at least one of a plurality of CCs or a plurality of BWPs. The message 410 may indicate a same spatial relation for the at least one of the plurality of CCs… The UE 404 may transmit the message 404 to the base station 402” Para 64 “the base station 402 may utilize the message 410 from the UE 404 to update TCI states and QCL assumptions for multiple DL resources” where “at least one of a plurality of CCs” corresponds to group of component carriers/ plurality of component carriers and where “Quasi Co-located (QCL) assumptions” corresponds to spatially quasi-located)
Regarding Claim 5, Venugopal discloses wherein the MAC layer control message comprises a MAC-control element (MAC-CE) (Para 75)
Regarding Claim 20, Venugopal method for wireless communications at a network entity (Fig. 4 402 404 414 418 420 422 Para 60-70 and 75-77 where “base station” corresponds to network entity), comprising:
identifying, for a plurality of component carriers configured for a user equipment (UE), one or more of: an active transmission configuration indicator state, a set of active transmission configuration indicator states, or a spatial relation reference signal identifier (Fig. 4 414 418 Para 64 “the base station 402 may utilize the message 410 from the UE 404 to generate an update message (e.g., 414) to update and/or re-configure the spatial parameters for multiple uplink resources…the base station 402 may utilize the message 410 from the UE 404 to update TCI states and QCL assumptions”  Para 65 “The single update message 414 may include re-configuration information of the spatial parameters for each of the plurality of resource groups associated with at least one of the plurality of BWPs, the plurality of CCs.”  where “at least one of the plurality of CCs” corresponds to plurality of CCs, where “TCI state” corresponds to active transmission configuration indicator state, and where “TCI states” corresponds to a set of active transmission configuration indicators.  The TCI states must be identified before a message can be generated);
transmitting a medium access control (MAC) layer control message to the UE (Fig. 4 402 404 414  420 Para 75 “the base station 402 may transit the single update message 414 to the UE 404. The single update message 414 may be a MAC-CE”) that indicates the active transmission configuration indicator state, the set of active transmission configuration indicator states, the spatial relation reference signal identifier, or any combination thereof for the plurality of component carriers (Para 77 “In some aspects, the UE 404 may receive, from the base station 402, a TCI state or QCL update 418 comprising an update of at least one of the TCI states or QCL assumption in association with at least one of the plurality of CCs…The update 418 may be associated with update message 414”); 
Grant discloses performing or receiving a transmission based at least in part on the communication configuration (Para 15 “a transmission configuration indicator (TCI) that informs the UE which transmit beam is used so that it can adjust its receive beam accordingly”  The network entity performs the transmission)
Regarding Claim 22, the combination of Venugopal and Grant discloses claim 22 as explained in claims 3 and 20.
Regarding Claim 23, the combination of Venugopal and Grant discloses claim 23 as explained in claims 4 and 20.
Regarding Claim 24, the combination of Venugopal and Grant discloses claim 24 as explained in claims 5 and 20.
Regarding Claim 34, Venugopal discloses an apparatus for wireless communications at a user equipment (UE) (Fig. 8 800 Para 85 “The processing system 814 may be a component of the UE”) , comprising:
a processor (Fig. 8 804 Para 84),
memory in electronic communication with the processor (Fig. 8 806 Para 84); and
instructions stored in the memory and executable by the processor to cause the apparatus to (Para 85 “The processing system 814 includes a processor 804 coupled to a computer-readable medium/memory 806. The processor 804 is responsible for general processing, including the execution of software stored on the computer-readable medium/memory 806. The software, when executed by the processor 804, causes the processing system 814 to perform the various functions”):
receive a medium access control (MAC) layer control message from a network entity (Fig. 4 402 404 414  420 Para 75) that indicates, for a plurality of component carriers configured for the UE, one or more of: an active transmission configuration indicator state, a set of active transmission configuration indicator states, or a spatial relation reference signal identifier (Para 77);
determine a communication configuration for the plurality of component carriers based at least in part on the MAC layer control message (Fig. 4 422 Para 76 77); and
Grant discloses performing or receiving a transmission based at least in part on the communication configuration (Para 15)
Regarding Claim 36, the combination of Venugopal and Grant discloses claim 36 as explained in claims 3 and 24.
Regarding Claim 37, the combination of Venugopal and Grant discloses claim 37 as explained in claims 4 and 34.
Regarding Claim 38, the combination of Venugopal and Grant discloses claim 38 as explained in claims 5 and 34.
Regarding Claim 39, Venugopal discloses an apparatus for wireless communications at a network entity (Fig. 11 1100 Para 95 “The processing system 1114 may be a component of the base station”), comprising:
a processor (Fig. 11 1104 Para 94),
memory in electronic communication with the processor (Fig. 11 1106 Para 94); and
instructions stored in the memory and executable by the processor to cause the apparatus to (Para 95 “The processing system 1114 includes a processor 1104 coupled to a computer-readable medium/memory 1106. The processor 1104 is responsible for general processing, including the execution of software stored on the computer-readable medium/memory 1106. The software, when executed by the processor 1104, causes the processing system 1114 to perform the various functions”):
identify, for a plurality of component carriers configured for a user equipment (UE), one or more of: an active transmission configuration indicator state, a set of active transmission configuration indicator states, or a spatial relation reference signal identifier (Fig. 4 414 418 Para 64 65);
transmit a medium access control (MAC) layer control message to the UE (Fig. 4 402 404 414  420 Para 75) that indicates the active transmission configuration indicator state, the set of active transmission configuration indicator states, the spatial relation reference signal identifier, or any combination thereof for the plurality of component carriers (Para 77); and
Grant discloses performing or receiving a transmission based at least in part on the communication configuration (Para 15)
Regarding Claim 41, the combination of Venugopal and Grant discloses claim 41 as explained in claims 3 and 39.
Regarding Claim 42, the combination of Venugopal and Grant discloses claim 42 as explained in claims 4 and 39.
Regarding Claim 43, the combination of Venugopal and Grant discloses claim 43 as explained in claims 5 and 39.
Claim 10, 14, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Venugopal et. al. (US 20200314829 A1) in view of Grant et. al. (US 2020/0351069 A1) and in further view of Zhou et. al. (US 2020/0287610 A1), “Zhou 610.”
The disclosure of Zhou finds support at US 62/814,621 Fig. 3 Para 1 47-52
The applied reference, Zhou 610 has a common assignee and two common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C.102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding Claim 10, the combination of Venugopal and Grant discloses the method of claim 1.
Venugopal discloses a control message may be MAC layer control message (Para 75) and the MAC layer control message indicates the set of active transmission configuration indicator states for a shared channel (Para 64 “In some aspects, the update message 414 may be associated with other PHY channels such as, but not limited to, PUSCH, PDSCH”  Para 77 “In some aspects, the UE 404 may receive, from the base station 402, a TCI state or QCL update 418 comprising an update of at least one of the TCI states or QCL assumption in association with at least one of the plurality of CCs…The update 418 may be associated with update message 414” where “Physical Uplink Shared Channel (PUSCH)” and “Physical Downlink Shared Channel (PDSCH)” correspond to shared channel)
Zhou 610 discloses something neither Venugopal nor Grant explicitly discloses:
identify a first set of bandwidth part component carrier pairs based at least in part on the control message, wherein each of the set of bandwidth part component carrier pairs includes a component carrier of the plurality of component carriers (Fig. 3 “BWP1” “CC1” BWP2” CC2” where Bandwidth Part 1 (BWP1) and Component Carrier 1 (CC1) correspond to one bandwidth part component carrier pair, and BWP2/CC2 correspond to another one bandwidth part component carrier pair.  Inherently the set of bandwidth part component carrier pairs are identified by receipt of the beam indication Para 48 49 56); and 
applying the set of active transmission configuration indicator states for the shared channel across each of the first set of bandwidth part component carrier pairs (Para 50 “Group-based beam indications… the beam indication may indicate that a TCI state… /or a spatial relation is to be activated for… a first bandwidth part, and/or a first component carrier… the UE 120 may use… the TCI state…and/or the spatial relation…also for… second bandwidth part, and/or a second component carrier…Additionally…the UE 120 may use (e.g., activate…the TCI state…and/or the spatial relation for one or more other (e.g., a third, a fourth, and so on)…bandwidth parts, and/or component carriers”)
Therefore it would have been obvious to one skilled in the art at the time the claimed invention was effectively filed for the control message to indicate the set of active transmission configuration indicator states for a shared channel, the method further comprising: identify a first set of bandwidth part component carrier pairs based at least in part on the control message, wherein each of the first set of bandwidth part component carrier pairs includes a component carrier of the plurality of component carriers; and apply the set of active transmission configuration indicator states for the shared channel across each of the first set of bandwidth part component carrier pairs.  The motivation is to reduce network resource overhead as taught by Zhou 610 (Para 2).
Regarding Claim 14, Zhou 610 discloses the shared channel comprises a physical downlink shared channel (PDSCH) (Fig. 3 “PDSCH” Para 53)
Regarding Claim 15, the combination of Venugopal and Grant discloses the method of claim 1.
Zhou 610 discloses something neither Venugopal nor Grant explicitly discloses: 
the control message indicates the spatial relation reference signal identifier for a sounding reference signal (Fig. 3 Para 49 “As shown in FIG. 3, and by reference number 310, a base station 110 may transmit, and a UE 120 may receive, a beam indication. The beam indication may apply specifically to…a resource set, a bandwidth part, and/or a component carrier” Para 54 “resource set (e.g., a set of CSI-RS/PUCCH /SRS resources)” Para 57 “the base station 110 may indicate a beam indication (e.g., a spatial relation) that is to be configured and/or activated for a first sounding reference signal (SRS) resource set on a first BWP (e.g., BWP 1) in a first CC (e.g., CC 1)” where “beam indication” corresponds to control message and the sounding reference signal spatial relation is inherently identified by a spatial relation reference signal identifier)
identifying a set of bandwidth part component carrier pairs based at least in part on the control message, wherein each of the set of bandwidth part component carrier pairs includes a component carrier of the plurality of component carriers (Fig. 3 “BWP1” “CC1” BWP2” CC2” where Bandwidth Part 1 (BWP1) and Component Carrier 1 (CC1) correspond to one bandwidth part component carrier pair, and BWP2/CC2 correspond to another one bandwidth part component carrier pair.  Inherently the set of bandwidth part component carrier pairs are identified by receipt of the beam indication Para 48 49 57); and 
configuring resources for the sounding reference signal for each of the first set of bandwidth part component carrier pairs according to the spatial relation reference signal identifier (Para 57 “the base station 110 may indicate a beam indication (e.g., a spatial relation) that is to be configured and/or activated for a first sounding reference signal (SRS) resource set on a first BWP (e.g., BWP 1) in a first CC (e.g., CC 1)…the UE 120 may use the beam indication for not only the first SRS resource set on the first BWP in the first CC, but also for a second SRS resource set on the second BWP in the second CC”)
Regarding Claim 19, Grant discloses the sounding reference signal comprises a semi-persistent sounding reference signal (Para 29)
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Venugopal et. al. (US 20200314829 A1) in view of Grant et. al. (US 2020/0351069 A1) and in further view of Zhou et. al. (US 20200313729 A1), “Zhou 729”
The disclosure of Zhou 729 finds support at US 62/826,907 Fig. 4 Para 88 124 127
The applied reference, Zhou 729 has a common assignee and two common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C.102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding Claim 26, the combination of Venugopal and Grant discloses the method of claim 20.
Zhou 729 discloses something neither Jiang nor Grant explicitly discloses: selecting the active transmission configuration indicator state for a plurality of component carriers based at least in part on a common active transmission configuration indicator state for the plurality of component carriers, wherein the control message indicates the active transmission configuration indicator state for the plurality of component carriers and an unspecified component carrier identifier (Fig. 4 410 Para 73 “A beam indication set may refer to a transmission configuration indication (TCI) state set” Para 76 “At 410, the BS sends the UE an indication to apply the configured beam indication set to…multiple CCs. In some examples, the configured beam indication set to be applied includes an unspecified or floating…CC ID”)
Therefore it would have been obvious to one skilled in the art at the time the claimed invention was effectively filed to select the active transmission configuration indicator state for the plurality of component carriers based at least in part on a common active transmission configuration indicator state for the plurality of component carriers, wherein the control message indicates the active transmission configuration indicator state for the plurality of component carriers and an unspecified component carrier identifier.  The motivation is allowing beam indication sets to be reused for some BWPs and/or CCs (e.g., BWPs and/or CCs that are QCL'd) as taught by Zhou 729 (Para 46). 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH P HUNT whose telephone number is (571)270-5416. The examiner can normally be reached M-Th 9AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maharishi V. Khirodhar, can be reached on (571) 270-7909. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH P HUNT/Examiner, Art Unit 2463                                                                                                                                                                                                        

/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463